—Judgment, Supreme Court, New York County (Kibbie Payne, J.), entered February 9, 2001, after a jury trial, which granted defendant’s motion to dismiss for plaintiffs’ failure to establish a prima facie case, unanimously reversed, on the law, without costs, defendant’s motion denied, the complaint reinstated, and the matter remanded for further proceedings.
Questions of fact are presented that cannot be resolved as a matter of law as to whether defendant’s employee was negligent when he invited Mrs. Altschul to clean the area where he had just removed the toilet from its mountings, leading to her cutting her right hand on some sharp pieces of porcelain. The questions presented are not beyond the ken of the typical juror and do not require expert testimony in order to prove a prima facie case. Concur — Andrias, J.P., Ellerin, Rubin and Gonzalez, JJ.